EXHIBIT A
                                                                        In re California Bail Bond Antitrust Litig. , Case No. 19-cv-717-JST

                                                                                                  TIME REPORT
       FIRM NAME:
       REPORTING PERIOD:

       Categories:                                                                              Professional Level:
         (1) Class Counsel Duties                    (10)   Pleadings, Briefs, Motions, Legal   (P)   Partner or equivalent
         (2) Participating Counsel Calls/Meetings    (11)   Class Certification                 (A)   Associate
                                                     (12)   Litigation Strategy                 (S)   Staff Attorney
          (3)   Administrative/Case Management       (13)   Experts/Consultants                 (CA) Contract Attorney
          (4)   Court Appearance                     (14)   Trial Prep                          (PL) Paralegal
          (5)   Legal Research                       (15)   Trial                               (OC) Of Counsel
          (6)   Investigations/Factual Research      (16)   Appeal                              (LC) Law Clerk
          (7)   Discovery                            (17)   Settlement
          (8)   Document Review                      (18)   Settlement Admin.
          (9)   Depositions and Deposition Prep      (19)   Misc (describe)


       Last Name, First Name                        Professional       Date of       Category     Detailed Description of Work Performed       Billing Rate   Time Spent (0.1     Fees Total
                                                       Level           Service        Code                                                                      increments)
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
                                                                                                                                                                                         $0.00
       TOTALS                                                                                                                                                               0.0          $0.00




       I certify that these time reports are properly documented, complete and accurate and have been incurred
       for the common benefit.

       ________________________________________________
       [NAME]                       Date


Bail - Time and Expense Report Template.xlsx
Monthly Time Report
                In re California Bail Bond Antitrust Litig., Case No. 19-cv-717-JST

                                               TIME REPORT
FIRM NAME:
REPORTING PERIOD:

Note: This table should populate automatically when values are updated in the 'Detailed Time' sheet,
but you must review it for accuracy before submission to Interim Class Counsel.

Category                                                                               Total Fees
                       Category Name                    Total Time Per Category
 Code                                                                                 Per Category
    1      Lead Counsel Calls/Meetings                            0                           $0.00
    2      Co-Counsel Calls/Meetings                              0                           $0.00
    3      Administrative/Case Management                         0                           $0.00
    4      Court Appearance                                       0                           $0.00
    5      Legal Research                                         0                           $0.00
    6      Investigations/Factual Research                        0                           $0.00
    7      Discovery                                              0                           $0.00
    8      Document Review                                        0                           $0.00
    9      Depositions and Deposition Prep                        0                           $0.00
    10     Pleadings, Briefs, Motions, Legal                      0                           $0.00
    11     Class Certification                                    0                           $0.00
    12     Litigation Strategy                                    0                           $0.00
    13     Experts/Consultants                                    0                           $0.00
    14     Trial Prep                                             0                           $0.00
    15     Trial Prep                                             0                           $0.00
    16     Appeal                                                 0                           $0.00
    17     Settlement                                             0                           $0.00
    18     Settlement Admin.                                      0                           $0.00
    19     Misc (describe)                                        0                           $0.00




Bail - Time and Expense Report Template.xlsx                                                    Monthly Time Report Totals
                                                  In re California Bail Bond Antitrust Litig. , Case No. 19-cv-717-JST

                                                                              Month/Year:
                                                                              Firm Name:

    Categories: 1. Assessment Fees 2. Federal Express / Local Courier, etc. 3. Postage Charges 4. Facsimile Charges 5. Long Distance 6. In-House Photocopying
    7. Outside Photocopying 8. Hotels 9. Meals 10. Mileage 11. Air Travel 12. Deposition Costs 13. Lexis/Westlaw 14. Court Fees 15. Witness / Expert Fees
    16. Investigation Fees / Service Fees 17. Transcripts 18. Ground Transportation (i.e. Rental) 19. Miscellaneous (Describe)



               *************************ALL ORIGINAL RECEIPTS MUST BE ATTACHED TO THIS EXPENSE SHEET*************************
                                                                                                                                                 Receipt Provided:
        Date        Category Code                                  Detailed Description                                      Amount                    Yes/No
                                                                                                                                              (if no, provide reason)




                                                                                                                             $0.00




     I certify that these expenses are properly documented, complete and accurate and have been incurred for the
     common benefit.

     ________________________________________________
     [NAME]                       Date




Bail - Time and Expense Report Template.xlsx                                                                                                                 Expense Report
                                                               In re California Bail Bond Antitrust Litig., Case No. 19-cv-717-JST

                                                                                          Month/Year:
                                                                                          Firm Name:

                 Categories: 1. Assessment Fees 2. Federal Express / Local Courier, etc. 3. Postage Charges 4. Facsimile Charges 5. Long Distance 6. In-House Photocopying 7.
                 Outside Photocopying 8. Hotels 9. Meals 10. Mileage 11. Air Travel 12. Deposition Costs 13. Lexis/Westlaw 14. Court Fees 15. Witness / Expert Fees
                 16. Investigation Fees / Service Fees 17. Transcripts 18. Ground Transportation (i.e. Rental) 19. Miscellaneous (Describe)


                            *************************ALL ORIGINAL RECEIPTS MUST BE ATTACHED TO THIS EXPENSE SHEET*************************
                                                                                                                                                             Receipt Provided:
                     Date        Category Code                                 Detailed Description                                     Amount                     Yes/No
                                                                                                                                                          (if no, provide reason)




                                                                                                                                        $0.00




                  I certify that these expenses are properly documented, complete and accurate and have been incurred for
                  the common benefit.

                  ________________________________________________
                  [NAME]                       Date




Bail - Time and Expense Report Template.xlsx                                                                                                                            Supplemental Expense Report
